Citation Nr: 1606760	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-45 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to recognition of J.D.R. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Whether new and material evidence has been received to reopen the claim for service connection for anemia.

3.  Entitlement to service connection for endometriosis (previously erroneously listed as fibromyalgia).
 
4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to higher ratings for diabetes mellitus, evaluated as 20 percent disabling from November 20, 2006 to January 12, 2011 and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2011, and April 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was conducted by a Veterans Law Judge in April 2010, and a transcript of the hearing is contained in the claims folder.  In September 2014, the RO advised the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  The Veteran elected to have a hearing before another Board Veterans Law Judge, and matters were remanded in November 2014 for this action.  The Veteran then presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge in October 2015, and a transcript of the hearing is associated with her claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

The Board notes that the RO denied service connection for endometriosis in April 2013 and that the Veteran disagreed with that determination in October 2013.  The statement of the case in November 2013 erroneously listed the issue as service connection for fibromyalgia.  The Veteran submitted a timely appeal in January 2014, indicating that she had not claimed service connection for fibromyalgia, but instead was appealing for service connection for endometriosis.  The Board remanded the matter of service connection for 'fibromyalgia' to the RO for a hearing in November 2014.  At the time of the October 2015 hearing, it was recognized that the issue on appeal was actually service connection for endometriosis, and testimony was provided on that matter.  The Board finds that the matter of service connection for endometriosis, and not fibromyalgia, is on appeal.  There was no separate claim for service connection for fibromyalgia.

The issues of entitlement to service connection for back and cervical spine disorders, as well as entitlement to an increased rating for diabetes mellitus and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  J.D.R. was permanently incapable of self-support prior to attaining the age of 18 years.

2.  The RO denied service connection for anemia in April 2007.  The Veteran did not appeal, nor was new and material evidence received within one year of the April 2007 notification of the decision.

3.  Since the final April 2007 decision denying service connection for anemia, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

4.  Any current endometriosis was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  As J.D.R. was permanently incapable of self-support prior to attaining the age of 18 years, she is recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 104(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).

2.  The April 2007 RO decision denying service connection for anemia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The criteria to reopen the claim for service connection for anemia based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for endometriosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 20014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for recognition of J.D.R. as a "helpless child," the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this claim was harmless and will not be further discussed.  

Regarding the claims for service connection for anemia and endometriosis, adequate notice, including that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening the previously denied claim for service connection for anemia, was provided in September 2009 and November 2014.

Additionally, VA has obtained all available service and VA treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  No VA examination is necessary for the anemia claim as new and material evidence has not been received.  No VA examination is necessary for the endometriosis claim as the record does not establish that the Veteran suffered a relevant in-service event, disease, or injury. See 38 C.F.R. § 3.159.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Helpless child

The Veteran appeals the denial of VA's recognition of J.D.R. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his or her eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

A May 2000 private consultation report indicates that J.D.R. was almost 7 years old and had been diagnosed with autism and was born missing her 2 middle fingers in her left hand.  She was receiving special education which included speech therapy 5 times a week and occupational therapy once a week.  She had a very short attention span and it was difficult to maintain her focus and attention to tasks.  She related poorly to the examiner, demonstrating little eye contact, and had an attention span averaging 1-3 minutes per task.  She demonstrated a disorder in naming ability.  She had an auditory comprehension age of 2 years, 4 months.  The findings demonstrated a moderate to severe receptive and expressive language disorder.  She was very concrete in her statements.  She was using very little functional communication.  She had poor lingual coordination, and due to poor eye contact, it was difficult for her to imitate lingual exercises.  She was found to have a moderate to severe receptive and expressive language disorder due to autism.  

A May 2011 private report states that her current reading level was 1st grade and that she needed monitoring in social situations.  

In October 2013, the Veteran stated that J.D.R. was diagnosed with autism since age 2; gets speech, behavior, occupational, and physical therapy; has the speech of a 3 year old; has an IQ of 58; and is in need of constant supervision.  The Veteran stated that she would be taking care of J.D.R. for the rest of J.D.R.'s life.  

At the time of the appellant's October 2015 hearing, the undersigned noted that J.D.R. was missing some fingers.  Additionally, she was very child-like and acted like she was 4 or 5 years old.  

Based on the evidence, the Board finds that prior to the age of 18, J.D.R. was disabled and incapable of self-support.  This is supported by the statements from the appellant, the observations made by the undersigned Veterans Law Judge at the time of her hearing as to helplessness that surely has persisted since before she was 18, and the reports concerning J.D.R. which have been mentioned above.  Accordingly, recognition of the J.D.R. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted. 


Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Anemia

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for anemia in April 2007 and provided the Veteran with appeal rights at the time.  No appeal was filed and no additional evidence was received within 1 year of the April 2007 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time, the RO denied service connection for anemia since there was no evidence the claimed condition began in service or was caused by some incident of event or experience in service.  A VA examiner noted in February 2007 that the Veteran was started on iron pills for anemia in 2005, and that there had been no prior history of anemia.  A review of the records did not indicate any anemia while in service.   
 
Since that decision, new and material evidence has not been received.  That is, no competent evidence has been submitted tending to show that the Veteran's current anemia was manifest in service, or is related to service.  While the Veteran indicated in January 2014 that she now has intravenous treatment for anemia, and argued that this evidence is new, this evidence is not material as it does not tend to indicate that the Veteran's anemia had its onset in or is related to service.  As new and material evidence has not been received, the claim may not be reopened and remains denied.  

Endometriosis

Service treatment records do not mention endometriosis.  

On VA evaluation in December 1999, the Veteran's gynecological evaluation was normal except for a possible pregnancy.  In January 2000, the Veteran had a urinary tract infection.  Endometriosis was not mentioned.  

On December 2005 VA evaluation, the Veteran's genitourinary history was obtained in detail.  She denied flank pain and there was no mention of endometriosis.  In January 2007, an annual gynecological examination was normal.  A pelvic ultrasound in February 2009 did not show endometriosis.  An April 2009 VA pelvic exam for heavy menstrual cycle with clots showed a normal vagina and cervix and minimal adnexal tenderness.  Endometriosis was not mentioned or diagnosed.  

In October 2013, the Veteran reported that she had been plagued by lower back pain since July 1995, with very bad period cramps.  She was told that a 'depo' shot she had taken when she first got to the ship in May 1995 was causing her uterus walls to grow thick.  She had bad lower back pains, very heavy periods, clots, and vertigo.  She was told she was anemic and this was what to expect.  However, in 2010, her endocrinologist sent her to an 'OBGYN', who had her ovaries examined when she told him how bad her periods were, and no matter how much iron he gave her, it would not help her symptoms.  They found that she had endometriosis on her left side, where her pain had always been, and enlarged ovaries.  She was undergoing treatment for endometriosis.  She stated that these events happened in July 1995 and also at VA Pensacola.  

Based on the evidence, the Board concludes that service connection is not warranted for endometriosis.  No medical records have been submitted showing a diagnosis of endometriosis or that it had its onset in or is related to service.  None of the medical records contained in the claims folder indicate that the Veteran has endometriosis, and relevant examinations were performed in January 2007, February 2009, and April 2009.  It is clear that endometriosis was not shown in service and that the Veteran had normal examinations for many years post-service, and there is no medical evidence indicating that it is related to service, if it is actually present.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to recognition of J.D.R. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted.

As new and material evidence has not been received, the claim for service connection for anemia is not reopened and remains denied.   

Service connection for endometriosis is denied.


REMAND

Back

Service treatment records show lower back complaints and/or symptoms in 1995 and 1996.  On VA evaluation in December 2005, the Veteran's back and musculoskeletal system were normal.  A February 2007 VA examination showed normal thoracolumbar spine range of motion without pain or discomfort.  On private evaluation in November 2008, the Veteran complained of back pain and had left costovertebral angle tenderness on the left.  In June 2012, the Veteran was seen privately for lower back pain.  In light of the evidence showing in-service events and post-service symptoms of disability, a VA examination is necessary for the Veteran's claim for service connection for a back disorder as indicated below, pursuant to 38 C.F.R. § 3.159.  

Cervical spine

Service treatment records show complaints of neck pain in March 1994, after the Veteran was rear-ended, and an impression of neck strain at that time.  In April 1996, after the Veteran had been wrestling with her spouse, she was diagnosed with cervical strain.  She reported neck pain in April 1997.  No neck disability was diagnosed at the time.  On VA evaluation in December 2005, the Veteran's back and musculoskeletal system were normal.  

A February 2007 VA examination showed a normal neck with no obvious deformities and a full range of motion without pain or discomfort.  

On VA examination in January 2010, the Veteran was diagnosed with cervical strain with mild degenerative disc disease.  The examiner stated that the Veteran's current disability is less likely than not caused by or a result of her service.  However, no rationale was provided.  Accordingly, remand for a VA examination, pursuant to 38 C.F.R. § 3.159, as indicated below, is required.  

Diabetes mellitus

During the Veteran's October 2005 hearing, she testified that she had been hospitalized twice for her service-connected diabetes mellitus while it was rated as only 20 percent disabling.  Those records of hospitalization are not of record and are relevant to the matter of the appropriate compensation to assign for her service-connected diabetes mellitus and as such, must be obtained in order to assist the Veteran with her claim pursuant to 38 C.F.R. § 3.159.  Additionally, the Board finds that after those records are obtained, a VA examiner should review the record and render an opinion as to whether the Veteran's diabetes mellitus required regulation of activities (avoidance of strenuous occupational activities) prior to January 12, 2011, and if so, from what date, in order to assist the Veteran with her claim.  

TDIU

The Veteran's February 2009 VA Form 21-4138 indicates that she has 3 years of college education and an A.A. in psychology and has work experience in writing.
 
Service connection is now in effect for migraines, 50 percent; diabetes mellitus, 20 percent from November 20, 2006 and 40 percent from January 12, 2012; mood disorder, 10 percent; left and right upper and lower extremity neuropathy, each 10 percent; and pes planus and post tonsillectomy, each noncompensable, for a combined rating of 60 percent from November 20, 2006 and 80 percent from January 12, 2011.  Originally, the Veteran appears to have predicated her claim for TDIU on only migraines and mood disorder.  However, it appears based on her October 2015 hearing testimony that she now would like to have it considered in light of her service-connected diabetes mellitus, as well, and it may be to her advantage to consider it in light of all of her service-connected disabilities.  Moreover, she was assessed by vocational rehabilitation in April 2009, and was found to be 100 percent disabled, with her migraines, neck, back, and diabetes conditions being mentioned with respect to this.  

In light of the evidence of record, the Board finds that additional development is to be accomplished, including re-adjudicating the claims for service connection for back and cervical spine disability, and obtaining a medical opinion as to whether the Veteran's service-connected disabilities prevent her from obtaining and maintaining all forms of substantially gainful employment consistent with her education and work experience. 

Additionally, the Board notes that the most recent treatment records are dated in 2012, and that it is likely that the Veteran has received additional relevant treatment.  Accordingly, all additional relevant medical records of treatment which the Veteran has received should be obtained, in order to assist her with her claims pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 2 reports of hospitalization the Veteran underwent for diabetes mellitus prior to January 12, 2011, while it was still rated as 20 percent disabling, as well as any additional medical records of treatment relevant to the claims at issue.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an examination to determine the etiology of any current back disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the file and the remand, and examining the Veteran, the examiner should identify any current back disorder which is present and must render an opinion as to whether it is at least as likely as not that any current back disorder was manifest in service or is otherwise causally related to service (and, if arthritis is present, whether it was at least as likely as not manifest to a degree of 10 percent within 1 year of discharge).  The relevant service treatment records should be considered.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an examination to determine the etiology of her current cervical spine disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the file and the remand, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's current cervical strain and/or degenerative disc disease was manifest in service or is otherwise causally related to service.  The relevant service treatment records should be considered.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  

4.  Make arrangements for a VA examiner to consider the Veteran's records, examine or interview her if necessary, and render an opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that her diabetes mellitus required regulation of activities (avoidance of strenuous occupational and recreational activities required) prior to January 12, 2011, and if so, from what date.  

5.  Thereafter, the RO should readjudicate the Veteran's back and cervical spine claims, in light of any additional evidence added to the record.  After this adjudication is performed, the RO should obtain a medical opinion from a VA examiner on the question of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected disabilities preclude her from obtaining and retaining all forms of substantially gainful employment, and if so, from what date.  The examiner should describe how and the extent to which each of the Veteran's service-connected disabilities interfere with tasks and activities associated with employment.  

6.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


